United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.C., Appellant
and
U.S. POSTAL SERVICE, RIVERDALE
STATION, Bronx, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1506
Issued: January 5, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On July 14, 2016 appellant filed a timely appeal from a February 12, 2016 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to expand the accepted conditions
in her claim to include lower back sprain, L5-S1 central disc herniation, and disc bulge at L4-5.
On appeal appellant asserts that when she fell on June 15, 2015 she tried to break the fall
with her arm but fell straight onto her back. She maintained that the submitted medical evidence
established that her back conditions were employment related.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 6, 2015 appellant, then a 48-year-old city carrier, filed a traumatic injury claim
(Form CA-1) alleging that she fractured her right wrist that day.
Dr. Richard Oswald Kirkwood, Board-certified in emergency medicine, indicated that on
an emergency department report dated June 6, 2015 appellant slipped and fell at work, landing
on her right wrist, and that she denied any other injuries. He diagnosed closed fracture of radius
and prescribed medication.
Appellant was next seen on June 9, 2015 by Dr. David E. Lent, Board-certified in
orthopedic surgery, who reported a history of right wrist fracture and referred appellant to his
associate, Dr. Eric M. Spencer, a Board-certified orthopedic surgeon, who first saw appellant on
June 11, 2015. Dr. Spencer performed right distal radius open-reduction internal fixation on
June 16, 2015 and provided follow-up care on June 23, 30, July 1 and 21, 2015. He advised that
appellant was totally disabled.
By letter dated July 1, 2015, appellant noted that a supervisor filled out her Form CA-1
on the day of injury because she was unable to use her right hand. She maintained that, in
addition to the fractured wrist, she also injured her shoulder and back and needed medical
treatment for these conditions.
In a July 7, 2015 report, Dr. Lent noted that appellant reported back and shoulder pain
since the employment injury. He described physical examination findings of paraspinal
tenderness in the upper lumbar and lower thoracic region, increased pain with flexion and
extension of the spine, and significant tenderness along the spine of the scapula with some
resolving ecchymosis in this region. Dr. Lent diagnosed severe contusion of the right scapula
and lower back strain and contusion. He recommended physical therapy.
By letter dated August 4, 2015, OWCP notified appellant that the claim had initially been
administratively handled for payment of limited medical expenses and had now been opened for
formal adjudication. It indicated that closed fracture of the lower end of radius, right, had been
accepted. OWCP advised appellant of the type of evidence needed to establish her claim for
additional conditions, including a physician’s opinion explaining how the accepted work incident
caused or aggravated any additional conditions.
On August 7, 2015 appellant began filing claims for compensation (Form CA-7) for
benefits commencing July 22, 2015, when her continuation of pay expired. She received wageloss compensation.
In reports dated August 4 to 25, 2015, Dr. Lent noted that appellant’s wrist was
progressing well but that she still had significant pain and an impingement sign on right shoulder
examination. Appellant also had lower back pain. On an attending physician’s report (Form
CA-20) dated August 14, 2015, Dr. Lent diagnosed severe contusion in the right scapula and
lower back strain. He checked a form box marked “yes,” indicating that these conditions were
employment related, and changed her shoulder diagnosis to internal derangement. Dr. Lent
recommended a shoulder magnetic resonance imaging (MRI) scan and advised that appellant
2

could not return to work. On August 25, 2015 he noted appellant’s report that, when she fell, she
put her arm out in order to stop her fall and then fell backwards, landing on her right shoulder,
with significant shoulder pain and difficulty with range of motion. Dr. Lent indicated that he
thought all conditions stemmed from the initial fall and were all causally related.
On attending physician’s reports dated September 15 and November 11, 2015, Dr. Lent
noted appellant’s complaints of shoulder and lower back pain. He diagnosed wrist fracture,
internal derangement of the shoulder and lower back sprain. Dr. Lent checked a form box
marked “yes,” indicating that the conditions were employment related, noting that “patient was
hurt while at work.” He advised that appellant continued to be totally disabled.
A November 24, 2015 right shoulder MRI scan demonstrated supraspinatus tendinosis
with a high grade articular surface insertional tear without significant retraction, moderate
acromioclavicular joint arthrosis, and subscapularis tendinosis. A November 30, 2015 MRI scan
of the lumbar spine demonstrated straightening of the lumbar lordosis which could represent
muscular spasm, a broad disc bulge at L4-5 with a left annular fissure, and a protruding disc at
L5-S1.
By letter dated December 30, 2015, OWCP again informed appellant that additional
medical evidence was needed to support her claim for right shoulder and lower back conditions.
It asked her to provide a narrative report from her physician who explained with supportive
medical rationale how the claimed conditions were medically connected to the June 6, 2015
work injury. Appellant was forwarded a questionnaire to complete and given 30 days to
respond.
Appellant completed the development questionnaire on January 5, 2016. She indicated
that she had neither back nor shoulder issues before she fell on June 6, 2015. Appellant
maintained that she mentioned all of her conditions from the first day but that, due to the severity
of her wrist injury, the physician put her wrist first.
In a progress note dated January 11, 2016, Dr. Lent opined that, when appellant fell on
June 6, 2015 and fractured her right wrist, she also injured her right shoulder. He discussed the
right shoulder MRI scan findings and diagnosed right shoulder partial almost full-thickness
rotator cuff tear. Dr. Lent advised that he believed the injury was due to the June 6, 2015 injury
and requested authorization for right shoulder surgery.
On January 22, 2016 OWCP additionally accepted partial rotator cuff tear of the right
shoulder as caused by the June 6, 2015 employment injury. Dr. Lent performed right shoulder
surgery on June 16, 2015, and provided follow-up care on June 23, 30, July 1 and 21, 2015.
By decision dated February 12, 2016, OWCP found that, based on the medical evidence
of record, the additional diagnoses of lower back sprain, L5-S1 central disc herniation, and disc
bulge at L4-5 were not proven to have been caused by the June 6, 2015 employment injury.

3

LEGAL PRECEDENT
Causal relationship is a medical issue, and the medical evidence required to establish a
causal relationship is rationalized medical evidence.2 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.3 Neither the mere fact that a disease or condition manifests itself during a period
of employment nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.4
ANALYSIS
The Board finds that appellant failed to meet her burden of proof to establish that her
current lumbar conditions were caused by the June 6, 2015 employment injury. OWCP accepted
that appellant sustained a fracture of the lower end of her right radius and a partial right rotator
cuff tear when she fell at work on June 6, 2015. The record, however, does not support that the
claimed lower back conditions were caused by this employment-related injury.
In the emergency department report on June 6, 2015, Dr. Kirkwood diagnosed right wrist
fracture and noted that appellant denied other injuries. Dr. Lent saw appellant on June 9, 2015,
and Dr. Spencer saw her on June 11, 2015. He performed surgery on June 16, 2015, and
provided follow-up care on June 23, 30, July 1 and 21, 2015. Neither physician mentioned a low
back injury in their reports, including Dr. Spencer’s report on July 21, 2015.
It was not until July 1, 2015 that appellant maintained that, in addition to the fractured
wrist, she also injured her shoulder and back and needed medical treatment for these conditions.
Dr. Lent reported on July 7, 2015 that appellant had examination findings of paraspinal
tenderness in the upper lumbar and lower thoracic region and increased pain with range of
motion. He diagnosed low back strain and contusion without further explanation. In reports
dated August 4 to 25, 2015, Dr. Lent merely indicated that appellant had low back pain. While
he checked a Form CA-20 box marked “yes” on August 14, 2015 indicating that the condition
was employment related, when a physician’s opinion on causal relationship consists only of
checking a box, that opinion has little probative value and is insufficient to establish a causal
relationship.5 Dr. Lent submitted additional CA-20 forms on September 15 and November 11,
2015 in which he diagnosed lower back sprain and, in addition to checking a box marked “yes”
explained: “patient was hurt while at work.” The Board finds this summary statement
insufficient to establish causal relationship. Dr. Lent provided no rationale for this opinion.6
2

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

3

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

4

Dennis M. Mascarenas, 49 ECAB 215 (1997).

5

Gary J. Watling, 52 ECAB 278 (2001).

6

See E.A., 58 ECAB 677 (2007).

4

Moreover, while repeating the history of injury on August 25, 2015, he noted appellant’s
description of the incident that, when she fell, she put her arm out to stop her fall and fell
backwards onto her right shoulder. Dr. Lent did not mention appellant’s back. In his most
recent report, that of January 11, 2016, he discussed shoulder findings but did not discuss any
back complaints or diagnoses.
The lumbar spine MRI scan dated November 30, 2015 did not provide a cause of any
diagnosed conditions. The Board has long held that medical evidence that does not offer any
opinion regarding the cause of an employee’s condition is of limited probative value on the issue
of causal relationship.7
The opinion of a physician supporting causal relationship must be one of reasonable
medical certainty that the condition for which compensation is claimed is causally related to his
federal employment and such relationship must be supported with affirmative evidence,
explained by medical rationale and be based upon a complete and accurate medical and factual
background of the claimant.8 It is appellant’s burden to establish that his claimed back condition
is causally related to the work injury. In this case the medical evidence submitted was
insufficient to establish that the diagnosed conditions at L4-5 and L5-S1 were caused by the
June 6, 2015 employment injury.9
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to expand the accepted
conditions in her claim to include lower back sprain, L5-S1 central disc herniation, and disc
bulge at L4-5.

7

Willie M. Miller, 53 ECAB 697 (2002).

8

A.D., 58 ECAB 149 (2006).

9

Supra note 4.

5

ORDER
IT IS HEREBY ORDERED THAT the February 12, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 5, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

